Delehanty, S.
The order submitted by the temporary administrator has been signed. The liability of Fidelity and Deposit, Company of Maryland terminates by reason of the statutory provisions (Surr. Ct. Act, §§ 109-111) upon the making of the order now signed and the filing of the new bond provided for therein. In order that the liquidator of Consolidated Indemnity and Insurance Company and the liquidator of National Surety Company may preserve their claim of discharge by reason of the provisions of article XI of the Insurance Law leave has been granted to each of them to withdraw the respective applications made by them for affirmative relief, and the order now entered so provides. The effect of this is to remove the liquidators respectively from the proceeding and to render inapplicable such portion of the opinion heretofore filed on November 5, 1934, as relates to the effect of article XI of the Insurance Law (153 Misc. 573). The order now signed requires the filing of a bond and the rendering of an account within the periods prescribed by the statute, and the temporary administrator should proceed promptly to the settlement of such account.